Citation Nr: 1448787	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-48 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for Generalized Tonic/Clonic Seizures from November 1, 2007 through present.

2.  Entitlement to service connection for a heart condition, claimed as atrial fibrillation.

3.  Entitlement to service connection for left knee bursitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served in the Army from August 1985 to January 1986, and in the Air Force from October 1986 through July 1994, and from October 1994 through October 2007.  

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2009 rating decision of the VA Regional Office in San Juan, Puerto Rico that denied service connection for left knee bursitis, and atrial fibrillation, as well as continuing a 10 percent disability rating for single generalized clonic/tonic seizure.  

During the course of the appeal, in August 2010 the Veteran was assigned a 40 percent rating for his seizure disability.  As this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that a claim for service connection for depression was also on appeal; however the claim was granted during the course of the appeal by the RO and therefore is no longer before the Board. 

Finally, the Board notes that in August 2013, the Veteran's representative filed a claim for an earlier effective date prior to 2005 for the grant of service connection for sleep apnea.  This issue has not been adjudicated and is referred to the RO for such adjudication.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.





FINDINGS OF FACT

1.  At no time during the pendency of his claim for increase is the Veteran's service connected seizure disorder shown to have been manifested by an average of at least one major seizure per 4 month period over a year period or 9 to 10 minor seizures per week.

2.  A current heart condition has not been shown by the competent evidence of record at any time during the pendency of this appeal.

3.  A current left knee disability has not been shown by the competent evidence of record at any time during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a seizure disorder has not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8910, 8911 (2013). 

2.  A heart condition was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Left knee bursitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the February 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the increased rating claim, the Veteran was provided with Vazquez-Flores Notification in August 2009 explain how VA determines a disability rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured.  

Also, the Veteran was provided with a VA examination for his heart and knee claims in October 2008, as well as a VA examination for his seizures in February 2008 and May 2014.  Review of these examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, including the severity of his disabilities, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination report are adequate for purposes of rendering a decision in the instant appeals.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran requested a hearing before a Veterans Law Judge, but subsequently withdrew this request.  Therefore, the duties to notify and assist have been met.





Analysis-Increased Rating for Tonic/Clonic Seizures

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013).  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

Where the question for consideration is the propriety of the evaluation assigned, evaluation of the medical evidence and consideration of the appropriateness of whether "staged rating" is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran is rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a (2013).

The General Rating Formula for Major and Minor Epileptic Seizures provides a 40 percent rating is warranted when there an average of at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or there are 9 to 10 minor seizures per week.  Epilepsy averaging at least one major seizure per month over the last year is rated 100 percent disabling.  38 C.F.R. § 4.124a, DC 8911.

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, DC 8911, Note (1), (2).

In February 2008, the Veteran was seen for a VA examination.  He reported his last seizure was in April 2004.  He reported no generalized non-conclusive, generalized conclusive, or simple partial epilepsy during the past 12 months.  

In October 2008, the Veteran was seen at the VA medical Center (VAMC) neurology department for an episode of loss of consciousness where he woke up two to three hours later.  

In November 2008, the Veteran was treated at the VAMC emergency room after he lost consciousness for about three and a half hours.  

In January 2009, the Veteran reported to VAMC San Juan emergency department that he was on the computer and then woke up in bed two hours later with no memory.  He believed he had a convulsion.  He stated his last episode was in November of 2008.  

In February 2010, the Veteran reported at the VAMC that he had two seizure episodes.  He attended the neurology clinic in March 2010 for head trauma secondary to his tonic clonic seizure in February 2010.  The Veteran stated he had seizures in October, November and December of 2008 and then in January and February 2009, totaling six through 2008.  He was unable to reach the witness from the seizures.  The Veteran stated he had one episode every two months the last year and that he loses consciousness.  The examiner noted the Veteran had one episode per year.  

In May 2010, VA examination instructions noted that the Veteran contended that his seizure condition had increased in severity and that he had five seizures the past year that resulted in hospitalization.

In July 2010, the Veteran had a VA examination noting that the Veteran had a total of nine episode to date since the onset of his seizures in 1990.  The last one was in February 2010.  

February 2011 traffic report and medical documents show that the Veteran suffered from a convulsion while driving.  

In October 2011, the Veteran was seen for a general compensation and pension examination.  The Veteran said he had one or two unexpected seizures a week, with tongue biting and urination and general weakness and disorientation for about an hour.  He stated he had a seizure the day before.  

In November 2011, the Veteran reported he had an episode a week prior that was associated with stress.  He noted he also has vertigo and dizziness.  He stated usually becomes dazed and his wife has to alert him to "wake up."  He reported he usually loses consciousness, without any noticeable prodromal symptoms, bites his tongue, suffers occasional loss of sphincter control, and is usually in a state of confusion about 30-45 minutes after an episode.  The Veteran noted that his last seizure was in June 2011, although March 2012 records noted the Veteran had been seizure free the past year.  

In June 2012 the Veteran reported he had not had a seizure since February 14, 2012; but in an October 2012 record he reported he had not had a seizure since February 14, 2010.  

The Veteran experienced seizures in February 2013 according to treatment records.  

In May 2013, VAMC records noted that that the Veteran had been on Keppra since 2010 with good control.  He had been seizure free until February 2013 when he had seizure in spite of good compliance to medication.  There was no warning sign and no subsequent seizure.

In August 2013, VAMC treatment records noted the Veteran had not had a seizure since 2012.

In September 2013, VAMC records also note the Veteran reported no seizures since February 2012.

In May 2014 the Veteran was afforded a VA examination to assess the current severity of his disability.  The examiner noted the Veteran's last visit to a neurologist was in 2013 and that his last generalized seizure was in February 2013.  He noted the Veteran required continuous medication.  His wife has witnessed his seizures and said he shakes, foams at the mouth, tongue bites, and experience incontinence.  The Veteran experiences generalized tonic-clonic convulsions, brief interruption in consciousness and episodes of staring. The examiner noted the Veteran had two or more minor seizures over the past six months and at a frequency of 0-4 per week.  The examiner also noted the Veteran had at least two major seizures in the past two years and at an average frequency of less than 1 in the past 6 months.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his seizure disorder.  The Veteran did not have over the course of the appeal period, on average, at least one major seizure in four months over the course of a year or nine to ten minor seizures per week.  Since November 1, 2007, per medical records, he had one tonic/clonic seizure in October 2008, November 2008, and January 2009, two in February 2010, and one in February 2011, one in June 2011 per lay history, and in October 2011, November 2011 (which may have been vertigo), and February 2012, or February 2013 depending on the treatment records, which have a times have an inconsistent lay history dictation.  The Veteran has been shown to have had approximately 10 clonic/tonic seizures over the course of the appeal period which is about 6 and a half years long.  This means that the Veteran suffers from about one and a half seizures per year on average when taken across the appeal period.  While at times he has had multiple seizures in a year, he has also gone periods of over a year without having a seizure during the appeal period.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 40 percent at any point from November 1, 2007 through present, which would require him having an average of at least one major seizure in 4 months over the last year.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's average occurrence of seizures was taken into account throughout the course of the period on appeal and as such staged ratings are not warranted.  

The Board has considered the Veteran's statements with regard to the severity of his disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the May 2014 examination probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale, including objective clinical findings that took into account the Veteran's lay history and medical history in the claims file, and which are necessary to objectively determine the appropriate diagnostic code rating.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This decision is based on objective medical evidence including the Veteran's medical records from when he visited the VAMC following seizures.  In contrast, as noted above, the Veteran has made statements where he appeared to confuse the dates of the seizures he had, such as stating he had one on February 14, 2010 during one VAMC visit, and Feburary14, 2012 on another VAMC visit.  In short, the only evidence for the proposition that the Veteran's seizure disorder has during the evaluation period been manifested by major seizures on a weekly or monthly basis consistently over the course of a year is in the Veteran's own accounts.  Because those accounts are compensation-driven and because they conflict with his own reports in other instance (to treatment providers -vs. compensation examiners) they are deemed not credible.  While the Veteran has at times reported seizures as often as weekly it is unclear whether he is claiming to experience grand mal or petite mal (minor) seizures, and furthmore, these statements regarding that high a frequency are not consistent with the Veteran's other medical reports and actual hospital and doctor visitation for his seizures. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of Seizures

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected seizures are contemplated and reasonably described by the rating criteria under 4.124a, Diagnostic Codes (Codes) 8910, 8911 (2013).  In this regard, the Veteran's seizures manifest on average with at least one major seizure in the last 6 months or 2 in the last year across the appeal period.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Codes 8910 and 8911. 

In sum, the Board finds that a comparison of the Veteran's seizures with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran was granted service connection for general tonic/clonic seizures, and has been assigned a 40 percent rating.  He was also assigned a 70 percent disability rating for major depressive disorder secondary to his seizures; 30 percent for vertigo; 10 percent for a left tympanomastoidestomy; 10 percent for right ear chronic mastoiditis; 10 percent for tinnitus; and non-compensable ratings for left ear hearing loss, a left ear scar, and maxillofacial surgery.  The Veteran has at no point during the current appeal indicated that his service-connected seizures result in further disability when looked at in combination with his other service-connected disabilities, and as noted, his depression associated with his seizures is already service-connected, as well as his vertigo.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected seizures.  38 C.F.R. § 4.124a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Analysis- Service Connection

Here the Veteran essentially contends that he has he has a heart condition and a left knee disability that he incurred in service. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Heart Condition

In October 2008 the Veteran was afforded a VA examination for his claim.  The examiner noted that the Veteran claimed that in September 1998 in service while at his house he suffered an episode of tachycardia which required emergency room treatment.  He was given medication for the condition for a few months which was then discontinued.  He received no current treatment.  The examiner noted no history of trauma to the heart, cardiac neoplasm, myocardial infarction, heart disease, endocarditis or pericarditis.  The Veteran also had no history of syncope, fatigue, angina, dizziness, or dyspnea.  His heart rhythm was regular ; murmurs, clicks and pericardial rubs were absent.  Heart size was normal and the Veteran had a normal sinus rhythm.  An EKG performed in November 2008 showed no significant arrhythmias.  Overall no evidence of atrial fibrillation was found.  

June 2010 through September 2010 treatment records show that the Veteran was negative for any cardiovascular problems.  

August 2011 imaging showed the cardiac silhouette was within normal limits in size. There were no acute infiltrates or effusions.  The Veteran showed no signs of Cardiac Valve Disease angina, or hypertension.  He displayed a regular rate and rhythm.  

In October 2011, a VA examination was provided for the Veteran.  It noted that the Veteran had a history of atrial fibrillation in 1998 (in service); however he did not have atrial fibrillation at present and he was not currently being treated for atrial fibrillation at present.  The examiner noted no history myocardial infarction, hypertension, heart disease, angina, dizziness, syncope, fatigue or dyspnea.  

In March 2013 the clinician noted the Veteran's heart was normal.  The examiner noted regular rhythm with no murmurs, clicks, or gallops.  

In April 2013 VAMC records noted the Veteran had no history of a cardiac condition.  

August 2013 cardiovascular results were normal.  The Veteran noted he was told he had elevated blood pressure, although he did not say who told him this information.  The examiner noted blood pressure values around 140/95 found since 2001.  The Veteran was provided a blood pressure monitor and told to take the log to the blood pressure clinic.  The clinician noted after blood pressure monitoring that the Veteran was asymptomatic.  The clinician noted the Veteran was negative for any cardiovascular problems and had a normal heart rate with no clicks or murmurs.  At an October 2013 VAMC visit the clinician noted the Veteran was negative for any cardiovascular problems.  The examiner noted regular rhythm with no murmurs, clicks or gallops.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303.  In this case, there is no clinical evidence diagnosing atrial fibrillation, in accordance with applicable law, Hickson element (1).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, whether the appellant has atrial fibrillation, in the absence of objective findings of pathology or a diagnosis, requires specialized training for a determination and is therefore not susceptible of lay opinion.  See Jandreau, 492 F.3d at 1377 n.4 (stating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, while the Veteran states he was told he had heart problems, none of the medical records indicate this to currently (or at any point during the appeal) be the case, as clinicians have consistently noted normal cardiac signs other than occasional high blood pressure readings, for which the Veteran does not appear to be treated or take medication for, as the August 2013 clinician ultimately found him asymptomatic.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion as to whether he has atrial fibrillation and whether that condition was caused by service.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to diagnose a heart condition as the diagnosis of such is not readily subject to lay observation.  

The Board thus concludes that there is no current competent evidence indicating that the Veteran has atrial fibrillation or any other heart disorder at this time, nor at any time during the pendency of this appeal.  Therefore, in the absence of a currently diagnosed disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the requirements to establish service connection for a heart condition, and service connection must be denied.  The preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).
Left Knee Bursitis

Simply stated, there is no evidence in the record that the Veteran has been treated for or has a current left knee disability since leaving service, including at any point during the appeal. 

In October 2008, the Veteran was afforded a VA joints examination.  The Veteran stated he injured his left knee during military maneuver in the Air Force when he hit his knee on a rock.  He further stated he had pain and swelling that lasted for about two and half months but he no longer had left knee problems and pain.  He was not currently treating the knee and did not have any limitation of motion of functional impairment.  The examiner noted no swelling, no rubor, callor, or deformity.  There was no tenderness at the pretapellar bursa.    

In October 2011, a VA examination was provided for the Veteran which noted no muscle symptoms or flare ups of muscle disease and no joint symptoms.  There was no joint swelling, effusion, tenderness or laxity and no evidence of inflammatory arthritis in any of his lower extremities. 

While there was one notation about the knee in January 2013 treatment records, it actually appears to be a mistake, as the rest of the consultation was about left bicep tendonitis.  In August 2013 and October 2013 VAMC treatment records clinicians noted the Veteran had no musculoskeletal problems.  

The Board thus concludes that there is no current competent evidence indicating that the Veteran has a left knee disability either at this time or at any time during the pendency of this appeal.  Therefore, in the absence of a currently diagnosed disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the requirements to establish service connection for left knee bursitis, and service connection must be denied.  The preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a rating in excess of 40 percent for Generalized Tonic/Clonic Seizures from November 1, 2007 through present, is denied.

Entitlement to service connection for a heart condition claimed as atrial fibrillation is denied.

Entitlement service connection for left knee bursitis is denied. 





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


